Case 2:21-mc-00002-JRG Document 58 Filed 03/04/21 Page 1 of 1 PageID #: 2746




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

HMD GLOBAL OY,                                    §
                                                  §
                Movant,                           §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:21-MC-00002-JRG
                                                  §
ACACIA RESEARCH CORPORATION,                      §
                                                  §
                Respondent.                       §

                                             ORDER

       Before the Court is Movant HMD Global Oy (“HMD Global”) and Respondent Acacia

Research Corporation’s (“ARC”) (collectively, the “Parties”) Joint Motion to Extend Stay of All

Deadlines (the “Motion”). (Dkt. No. 57). In the Motion, the Parties request a fourteen (14) day

extension of the stay of all deadlines (see Dkt. No. 56) in the above-captioned matter to complete

performance under settlement agreement in the underlying case, Cellular Communications

Equipment LLC v. HMD Global Oy, No. 2:20-cv-78-JRG (E.D. Tex.), and file appropriate

dismissal papers with the Court. Having considered the Motion, the Court is of the opinion that

the Motion should be and hereby is GRANTED.

       Accordingly, it is ORDERED that the stay of all deadlines in the above-captioned matter

is EXTENDED for fourteen (14) days from the date of this Order, during which time appropriate

dismissal papers shall be filed with the Court.


      So Ordered this
      Mar 4, 2021
